Case: 13-30287      Document: 00512475178         Page: 1    Date Filed: 12/18/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT    United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                  FILED
                                                                            December 18, 2013
                                        13-30287
                                                                               Lyle W. Cayce
                                                                                    Clerk
LAURIE KILPATRICK; DANTAN LANDESS; ELLEN CHAUVIN; CHERYL
LANDESS, In her capacity as Executor/Administrator of the Estate of George
Landess and as Personal Representative of George Landess; MICHAEL
LANDESS, Surviving children of George Landess,

                                                 Plaintiffs – Appellees
v.

DOW CHEMICAL COMPANY,

                                                 Defendant – Appellant



                   Appeal from the United States District Court
                       for the Middle District of Louisiana
                            USDC No. 3:08-CV-00081


Before REAVLEY, DAVIS, and HIGGINSON, Circuit Judges.
PER CURIAM:*
       The district court did not abuse its discretion by remanding the
remaining state-law claims to state court under 28 U.S.C. § 1367(c)(3) after the
dismissal of all claims over which the court had original jurisdiction. The
district court found that the balance of common law factors of judicial economy,




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-30287    Document: 00512475178      Page: 2   Date Filed: 12/18/2013



                                 No. 13-30287
convenience, fairness, and comity weighs in favor of remand. The district
court’s finding is supported by the record in this case.
      AFFIRMED.




                                        2